PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,656,543
Issue Date: 25 Feb 2014
Application No. 12/883,257
Filing or 371(c) Date: 16 Sep 2010
Attorney Docket No. 057558.002 


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent, filed October 14, 2021.

The petition pursuant to 37 C.F.R. § 1.378(b) is DISMISSED.

As a preliminary matter, Petitioner has referred to the inclusion of Exhibits A-H, however none of these exhibits is viewable in the Image File Wrapper and a review of the electronic acknowledgement receipt shows that none was included when this petition was filed electronically.  It follows that none has been considered by the undersigned.

The application from which this patent issued matured into U.S. patent number 8,656,543 on February 25, 2014.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on February 25, 2014, with no payment received.  Accordingly, the patent expired on February 25, 2014 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 

		require additional information where there is a 
		question whether the delay was unintentional.

With this petition, the petition fee, the proper statement of unintentional delay, and an explanation regarding the extended period of delay have been received.  Office records show the required 3½-year maintenance fee was charged to Deposit Account number 02-4300 on March 14, 2022.  The 7½-year maintenance fee and the surcharge associated with the late submission of the 7½-year maintenance fee but within six months were also charged to this same Deposit Account on this same day and the following day, respectively (these two fees came due after this petition was filed).

Requirements (1) and (2) have each been satisfied.  

The petition does not satisfy 37 C.F.R. § 1.378(b)(3). Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 C.F.R. § 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 C.F.R. § 1.378.  See M.P.E.P. § 2590(I).
See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent.  When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With this petition, Petitioner has included a statement of facts.  The record does not currently support a finding that the entire period of delay was unintentional.  

The two joint inventors are Paul Westley Porter and Bernard Sain, and the assignee is Econ Technologies, LLC.  Petitioner is an attorney with the law firm of Smith, Gambrell & Russell LLP.

Petitioner and Mr. Porter give the following timeline of events:

On March 18, 2014, shortly after issuance, Petitioner sent an email to Mr. Porter to inform him of the requirement for  three maintenance fees over the life of the patent.  
On a date that has not been revealed, Mr. Sain informed Petitioner that the maintenance fees in this patent and all future patents would be handled by a company named Dennemeyer & Associates S.A.  
On January 16, 2018, Petitioner sent Mr. Porter an email which indicated a maintenance fee in this patent was required and that it was his understanding Dennemeyer & Associates S.A. would be handling it.
Mr. Porter received the January 16, 2018 email and forwarded it to Mr. Sain.  Mr. Sain stated “the issue (is) 
Mr. Porter states that he has been unable to determine if any further communication existed with either Petitioner or Dennemeyer & Associates S.A.  The undersigned has not located any mention of any contact Mr. Porter might have made with Dennemeyer & Associates S.A. to determine if they were ever contracted to track and pay the maintenance fees for this patent.

Petitioner’s argument has been given careful consideration, and has been deemed to be unpersuasive.  

First, it is not clear whether Dennemeyer & Associates S.A. was contracted to pay the maintenance fees.

If Dennemeyer & Associates S.A. was not contracted to handle the maintenance fees, why did Mr. Sain tell Petitioner that they were?

If Dennemeyer & Associates S.A. was contracted to handle the maintenance fees, why were the first two maintenance fees missed?

Second, what is the meaning of the phrase “the issue (is) a matter of compliance”  as it applies to this fact pattern?

Third, as early as January 16, 2018, Messrs. Porter and Sain had actual knowledge that a maintenance fee was coming due and something was amiss with the payment of the same.  What efforts did they make, if any, to ensure it would be timely submitted?  And if no efforts were made, why not?

Fourth, if Mr. Sain had previously told Petitioner that his services would no longer be required, why did he tell Mr. Porter to call Petitioner, and not Dennemeyer & Associates S.A., in regards to the submission of a maintenance fee that Dennemeyer & Associates S.A. was supposed to pay?

Fifth, almost three years and nine months after learning that a maintenance fee was coming due and something was amiss with the payment of the same, this petition was filed.  What rekindled their interest in this expired patent?

TWO MONTHS of the mailing date of this decision.    Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  

The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.378(b)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail1, hand-delivery2, or facsimile3.  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

The general phone number for the Office of Petitions which should be used for status requests is (571) 272-3282.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions 



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply